Citation Nr: 1403737	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-32 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty with the Philippine Commonwealth Army from September 1941 to April 1942 and from October 1945 to June 1946.  He was a prisoner of war (POW) from April 10, 1942 to April 19, 1942.  He died in June 2003.  The claim seeking to reopen a claim of entitlement to service connection for the cause of the Veteran's death is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).  The claim seeking nonservice-connected death pension benefits is before the Board from a December 2012 decisional letter. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's sole recognized active service was with the Philippine Commonwealth Army from September 1941 to April 1942 and from October 1945 to June 1946.  He was a POW from April 10, 1942 to April 19, 1942.

2.  The Veteran died in June 2003; the death certificate lists the immediate cause of death as respiratory failure secondary to pleural effusion, secondary to pulmonary metastasis.  Underlying causes included colorectal malignancy with pulmonary and liver metastasis.  The death certificate also lists upper gastrointestinal bleeding and posttraumatic stress disorder (PTSD) as other significant conditions contributing to death.  

3.  An unappealed January 2004 rating decision denied service connection for the cause of the Veteran's death essentially because no evidence had been submitted to show that any of his death-causing disabilities (pulmonary metastasis, colorectal malignancy with pulmonary and liver metastasis) manifested in service or were otherwise related to his service.

4.  Evidence received since the January 2004 rating decision raises questions about the nature and etiology of one of the Veteran's death-contributing disabilities (gastrointestinal bleeding), relates to previously unestablished elements necessary to substantiate the claim seeking service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating the claim.

5.  At the time of his death, service connection was in effect for PTSD; which is not shown to have materially contributed to cause his death. 

6.  A March 2003 unappealed rating decision denied service connection for peptic ulcer disease.  

7.  The competent evidence does not establish that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  

8.  Service in the Philippine Commonwealth Army, including the recognized guerrillas, is not qualifying service for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for the cause of the Veteran's death may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).

3.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the claim for nonservice-connected death pension benefits, the VCAA does not apply.  As explained below, this claim must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the claimed benefits.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

With regard to the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for service-connected death benefits, called dependency and indemnity compensation (DIC) claims, must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  A March 2012 letter provided notice in accordance with Kent, and a September 2012 letter provided notice in accordance with Hupp.  Both letters also explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records (including terminal treatment records) have been secured.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

A VA medical opinion has not been obtained during the current appeal.  See 38 U.S.C.A. § 5103A(a).  A VA medical opinion is not required as a matter of course in virtually every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Appellant, in which case an opinion may not be required); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (providing that 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion).  Rather, under 38 U.S.C.A. § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  As discussed below, the claims file contains the Appellant's general lay assertions that there is nexus between the Veteran's death and service.  However, the applicable regulations do not provide for a presumption that any disability which caused or contributed to the Veteran's death was due to his POW status (see 38 C.F.R. § 3.309(c)), and none of the medical treatment providers of record have suggested even a possible connection between the Veteran's disabilities that caused or contributed to his death and his active duty service.  A medical opinion was previously obtained to address the question of whether his service-connected PTSD caused or contributed to his death, and the subsequent opinion does not support the claim.  Thus, the Board does not find it necessary to obtain any additional medical opinion.

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the appellant.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

      New and Material Evidence 

A January 2004 rating decision denied the claim of service connection for the cause of the Veteran's death, essentially finding that there was no medical evidence showing that the death-causing disabilities (pulmonary metastasis, colorectal malignancy with pulmonary and liver metastasis) manifested in service or were otherwise related to his service.  The appellant did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The pertinent evidence of record at the time of the January 2004  rating decision included (1) the Veteran's STRs; (2) the Veteran's death certificate; (3) private treatment records from Mother Seton Hospital, Dr. P. Padua-Papica, and Dr. T. Magsombol; and (5) statements from the appellant.  

Pertinent evidence received since the January 2004 denial includes an undated certification of Dr. M. Pacamarra, which states that from 1946 to 1980 the Veteran was treated for a bleeding peptic ulcer which was relieved by treatment with larostadine.  Additionally, Dr. Pacamarra stated that two weeks prior to the Veteran's death he complained of severe epigastric pain, headache, vomiting, and blackish stool.  He was treated, but it was noted that his condition was progressive.  The doctor noted that while treating another patient the Veteran died.  Dr. Pacamarra noted that the physician who signed the Veteran's death certificate, signed it with a different diagnosis than the diagnosis Dr. Pacamarra assigned, which was bleeding peptic ulcer disease.  

The certification of Dr. Pacamarra, received since January 2004, has not been considered, so it is new.  It also includes the physician's statements that the Veteran had suffered peptic ulcer disease from the time of his military service and that this disability essentially caused and/or contributed to his death.  Given that the credibility of these assessments must be presumed (albeit only for the limited purpose of determining whether this additional evidence is new and material to this cause of death claim), this evidence relates to an unestablished fact necessary to substantiate this claim by positing a relationship between the Veteran's death and his military service and raises a reasonable possibility of substantiating this claim.  As such, the threshold in Shade has been met.  Thus, the evidence submitted since January 2004 is new and material; accordingly the claim of service connection for cause of death is reopened.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.

Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For a former POW, any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite, if it is determined that the Veteran was interned in climatic conditions consistent with the occurrence of frostbite; post-traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); and stroke and its complications shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service.  In addition, for a former POW who was interned or detained for not less than 30 days, avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service.  See 38 C.F.R. §§ 3.307, 3.309(c). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

At the time of his death, the Veteran established service-connection solely for PTSD.  In a March 2003 rating decision, service connection for peptic ulcer disease was denied on the basis that peptic ulcer disease did not manifest in service, nor was otherwise related to the Veteran's active service.  Additionally, it was determined that the presumptive provisions of 38 U.S.C.A. § 1112(b) (for POWs) was not applicable because the Veteran was not detained or interned for 30 days.  During his lifetime, the Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105.  

The undated certification of Dr. Pacamarra does not assert that the Veteran's peptic ulcer disease was caused by, or was otherwise related to his service.  Her certification merely states that the Veteran had a diagnosis of peptic ulcer disease when he died.  The fact that she asserts he had peptic ulcer disease since 1946 is contradicted by the evidence of record (as found in the March 2003 rating decision):  his 1945 separation examination was normal; his separation affidavit from 1946 only list incurred disabilities of malaria and influenza; and the earliest postservice treatment for peptic ulcer disease was in June 2002.  Therefore, the certification of Dr. Pacamarra does establish a nexus between the Veteran's service and his peptic ulcer disease as the preponderance of the evidence is against a finding that the Veteran's peptic ulcer disease was related to service.  As such, service connection for peptic ulcer disease has not/cannot be established. 

The Veteran's death certificate lists the immediate cause of death as respiratory failure secondary to pleural effusion, secondary to pulmonary metastasis; with additionally underlying causes of colorectal malignancy with pulmonary and liver metastasis.  The death certificate also lists upper gastrointestinal bleeding and PTSD as other significant conditions contributing to death.  

The Veteran's death-causing disabilities are neither alleged nor shown to have been manifested in service.  His STRs are silent for such disabilities, his November 1945 examination was normal, and his separation affidavit from 1946 only lists malaria and influenza as incurred in service.  Consequently, service connection for any of the death-causing disabilities on the basis that it became manifest in service, and persisted, is not warranted.

Additionally, the presumptive provisions of 38 U.S.C.A. § 1112(b) (for POWs) are not applicable because the death causing disabilities are not among the POW-related disabilities.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  While the Veteran is service-connected for PTSD and the death certificate lists PTSD as contributing to his death, a November 2003 medical opinion found that PTSD was not an aggravating factor to the Veteran's death.  The 2003 opinion provider explained "the Veteran's SC PTSD is a functional mental disorder, it is a definitive neurosis that affects an individual's productive functions, hence cannot be cited as an aggravating factor to the Veteran's organic cause of death (which in this case we all know was due to malignancy)."  The Board finds the November 2003 VA medical opinion to be highly probative as to whether the Veteran's PTSD contributed to his death.  The VA opinion provider noted that he had reviewed the claims file and, specifically, the death certificate and the opinion of the attending physician at the time of death, and provided a medical opinion based on a well-reasoned rationale.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  Accordingly, the preponderance of the evidence is against a finding that the Veteran's PTSD caused or contributed to his death.  

Essentially, there is no means by which to link the cause of the Veteran's death to his service, even considering the new evidence submitted.  For these reasons service connection for the cause of the Veteran's death must be denied.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

Nonservice-Connected Death Pension 

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a Veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a Veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service prior to July 1, 1946 in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41. 

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U. S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

The service department has certified that the Veteran's military service consisted of service with the Philippine Commonwealth Army September 1941 to April 1942 and from October 1945 to June 1946.  It is neither shown, nor alleged, that the Veteran had any additional active service.  The Board finds that the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits because the Veteran did not have qualifying service.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the Veteran's service in the Philippine Commonwealth Army prior to July 1, 1946 is not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise 38 C.F.R. § 20.101.  The Veteran's service qualified him to receive compensation, dependency and indemnity compensation and burial allowance, but did not qualify him or his surviving spouse to receive VA pension benefits. 

The appellant has provided no evidence that would warrant a request for re-certification of service.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Because the law is dispositive on this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received, service connection for cause of the Veteran's death is reopened.

Service connection for cause of the Veteran's death is denied.

The appeal to establish basic legal entitlement to VA nonservice-connected death pension benefits is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


